Exhibit 10.2

* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
BY “[REDACTED]”.

CONFIRMATION NO. 1

This Confirmation is attached and made part of that certain Master Crude
Purchase Agreement (the “Agreement”) by and among CountryMark Cooperative, LLP,
as purchaser (the “Purchaser”), and PennTex Resources Illinois, Inc, PennTex
Resources, LP, Rex Energy IV, LLC and Rex Energy I, LLC, as suppliers (each a
“Supplier”, and collectively, the “Suppliers”), dated December 30, 2009. This
Confirmation relates to the Crude to be sold to Purchaser pursuant to the
Agreement by each of the Suppliers. This Confirmation replaces all prior
Confirmations between Purchaser and each Supplier pursuant to the Agreement. Any
capitalized terms not defined herein shall have the meaning given them in the
Agreement.

 

1. Term: This Confirmation shall be for a period of twelve (12) months beginning
on January 1, 2010 and ending on December 31, 2010.

 

2. Quantity: An amount equal to actual lease receipts from trucked leases(s)
indicated on Exhibit “A” attached hereto and made a part hereof and/or
additional leases as designated by Suppliers. Leases can be added or deleted
from Exhibit “A” during the term of this Confirmation as agreed by Purchaser and
Suppliers.

 

3. Delivery Points(s): Delivery shall take place and title shall pass from each
Supplier to Purchaser when the Crude comes under the physical control of
Purchaser by passing from the well tankage located on the leases to Purchaser’s
designated transportation vehicles.

 

4. Crude Price: For the Crude sold and delivered hereunder, Purchaser agrees to
pay a price per barrel, which shall be calculated as follows:

[REDACTED]*

[REDACTED]*

 

5. Payment Account: Purchaser shall make all payments pursuant to this
Confirmation to each of the Suppliers by wire transfer to the following
accounts:

 

Rex Energy I, LLC    PennTex Resources Illinois, Inc.    Bank: M&T Bank    Bank:
M&T Bank    ABA: 022000046    ABA: 022000046    Acct: [REDACTED]*    Acct:
[REDACTED]*    Rex Energy IV, LLC    PennTex Resources, LP    Bank: Key Bank   
Bank: M&T Bank    ABA: 041001039    ABA: 022000046    Acct: [REDACTED]*    Acct:
[REDACTED]*   

 

1



--------------------------------------------------------------------------------

SUPPLIERS:     PURCHASER: PENNTEX RESOURCES ILLINOIS, INC.     COUNTRYMARK
COOPERATIVE, LLP By:   /s/ Benjamin W. Hulburt     By:   /s/ J.A. Sudholt Name:
  Benjamin W. Hulburt     Name:   J.A. Sudholt Title:   President and Chief
Executive Officer     Title:   Vice President PENNTEX RESOURCES, LP       By:  
Penn Tex Energy, Inc., its general partner       By:   /s/ Benjamin W. Hulburt  
    Name:   Benjamin W. Hulburt       Title:   President and Chief Executive
Officer       REX ENERGY IV, LLC       By:   /s/ Benjamin W. Hulburt       Name:
  Benjamin W. Hulburt       Title:   President and Chief Executive Officer      
REX ENERGY I, LLC       By:   /s/ Benjamin W. Hulburt       Name:   Benjamin W.
Hulburt       Title:   President and Chief Executive Officer      

 

2



--------------------------------------------------------------------------------

Exhibit A

 

Adamson Comm., L. K. Lease   Cooper George Lease   Gillespie Laura Lease
Airport-Akin Unit Lease   Cooper “A” Lease   Gillespie T. P. Lease Alldredge,
Samuel Lease   Cooper a/c 1 S. N. Lease   Gillespie a/c 1 R. T. Lease Allyn,
Olive Lease   Cooper C Lease   Gillespie, Sherman Lease Allyn, Winfred Lease  
Cooper S.N. ASP Lease   Gillespie-Fee Walter Lease Anderson, Nancy Lease  
Cooper TA Lease   Gould A. L. Lease Applegate A. R. Lease   Cooper TC Lease  
Gould H. H. Lease Applegate E. C. Lease   Cooper-Eshelman Unit Lease   Gould R.
Lease Applegate Wm. Lease   Cooper-King Lease   Gould W. A. Lease Applegate Tr.
A. R. Lease   Crackle ‘A’ W. R. Lease   Gould a/c 2 J. J. Lease Applegate Unit
Lease   Crackle a/c 1 W. R. Lease   Gould a/c 2 T. I. Lease Applegate-Gray Unit
Lease   Crawford Vern Non Unit Lease   Grabert Comm Lease Ashland-Spencer Unit
Lease   Critchfield-Gosnell Lease   Grafton Unit Lease Ashworth, T & J Lease  
Critchfield-Heikes Lease   Gray Jos. Lease Ashworth/Buchard Lease   Crump Wm.
Lease   Gray Sherman Lease Baker, J.S. Lease   Crump-McCleave Unit Lease   Gray
a/c 2 George Lease Baltzell-Kimmel-Jacob Lease   Crumpton Culley-State Lease  
Gray, Scott Lease Beck, Art Lease   Culley-Allyn Unit Lease   Gray-Vandermark
Unit Lease Bennett Unit #2 Lease   Cullison, CB Lease   Griesemer Gary Lease
Bennett Unit Lease   Cummins Lease   Griffin Unit Lease Benthall, Fred Lease  
Dalrymple E.F. Lease   Griggs a/c 1 J. T. Lease Benton, Herbert Lease   Delaney
Unit Lease   Griggs a/c 1 J.T. ASP Lease Benton, Russell Lease   Diver John
Lease   Griggs a/c 3 J. T. Lease Berkshire C. S. Lease   Drake-Anderson Lease  
Gross Comm #2 Lease Bippus, Mansfield Lease   Droll-Madding Lease   Gyger,
Bessie Lease Black et al Irene Lease   Dunn Unit Lease   Hancock, Vernon Lease
Bolles a/c 2 J. W. Lease   East Landfill Unit Lease   Hardacre a/c 1 Lease
Bolles Ridgley Lease   East Mt. Vernon Lease   Hardacre a/c 2 Lease Booe S.
Lease   Elnora Central Field Lease   Hardacre HA Lease Bosstick Etal CU 1 Lease
  Eshelman Effie Lease   Hartman Lease Bostic, Ed Lease   Eshelman F. P. Lease  
Hayward, Ruth Lease Bowen C. C. Lease   Eshelman S. M. Lease   Hazel a/c 1 S. E.
Lease Bower J. D. Lease   Eshelman S.M. ASP Lease   Higbee, Elzora Lease
Boyd-Baltzell Unit Lease   Fenton Estate Lease   Hodge, Albert #1-B Lease
Broadhead, Walter Lease   Fenton-Turner-Altekruse Lease   Hodge, Joe Lease
Buchanan L. A. Lease   Fillmore Unit Lease   Hurley-Denbo Comm. Lease Buchanan
R. O. Lease   Finley P. B. Lease   Hux Vernon E. H-5 Lease Busiek-Crawford Lease
  Finley W. E. Lease   Jacobs, Roy Lease Clark Grant Lease   Finley, F & P Lease
  Jenner a/c 1 L. J. Lease Combs T. & C. Lease   Fyffe C. H. Lease   Johnson J.
E. Lease Combs Lease   Gee a/c 1 S. J. Lease   Johnson A & O Lease Combs-Pinhook
Unit Lease   Gee-Gould Unit Lease   Judy J. F. Lease Conrad et al H. E. Lease  
Gempler Lease   Junker Schreiber Lease



--------------------------------------------------------------------------------

Kerr Tr. J. B. Lease   McGrayel M. Lease   Schwarm S.W.& A.E.Lease Kerwin Lease
  McKelfresh a/c 1 F E Lease   Searcy Comm. Lease Kimmel a/c 1 J. L. Lease  
McKelfresh a/c 2 F. E. Lease   Searcy, Paul Lease Kimmel Unit Lease   McNeece,
George Lease   Seed a/c 1 C. E. Lease King a/c 1 J. R. Lease   McPherson Lease  
Seed a/c 1 Clay Lease King a/c 1 & 2 P. Lease   Middagh J. R. Lease   Seed a/c 2
Wm. Lease King a/c 3 Perry Lease   Middagh Robert Lease   Seed Community Lease
King Unit Lease   Middagh a/c 1, J. P. Lease   Seed, E.J. Lease Kirkwood,
Leonora Lease   Middagh J.P. Lease   Skiles W. L. Lease Kirkwood, R.M. Lease  
Mieure, John Lease   Skiles Unit Lease Kistler John Lease   Miller G. L. Lease  
Sluder D. Lease Kistler Unit Lease   Millspaugh, E. Lease   Smail William Lease
Kleiderer Lease   Millspaugh, F. (Holler) Lease   Smith Oscar Lease Klingler J.
H. Lease   Moore Phillip Lease   Smith, Palmer Lease Klingler J.F. Lease   Neal
W.E. Lease   Somervill Field WF Lease Kron-Ashworth C Lease   Newell Unit Lease
  Schwarm S.W.& A.E.Lease Kron-Ashworth Unit Lease   O’Donnell Lease   Searcy
Comm. Lease Lab Pooled Unit Lease   Paddock Lease   Searcy, Paul Lease
Laduke-Saltzman #1 Lease   Peters H. F. Lease   Seed a/c 1 C. E. Lease Lanterman
Park Lease   Peters Lease   Seed a/c 1 Clay Lease Lathrop Unit Lease   Petty
Josie Lease   Seed a/c 2 Wm. Lease Lawrence Co. Inf. ASP   Pleasant Hill Unit
Lease   Seed Community Lease Lawrence County Infirmary Lease   Pocket Gray Lease
  Seed, E.J. Lease Leasure, Lola Lease   Pocket Realty Lease   Skiles W. L.
Lease Legg, Larry Lease   Porter, Mary Lease   Skiles Unit Lease Legg, Leonard
Lease   Ridgley a/c 2 M. E. Lease   Sluder D. Lease Leighty a/c 1 L. K.
(100) Lease   Ridgley Lease   Smail William Lease Leighty a/c 1 L. K. (80) Lease
  Robins a/c 1 W. E. 102B Lease   Smith Oscar Lease Leighty, George Lease  
Robins a/c 1 W. E. 202B Lease   Smith, Palmer Lease Lewis C. L. Lease   Robins
a/c 1 W.E. Lease   Somervill Field WF Lease Lewis J. B. Lease   Robins a/c 2 W.
E. Lease   Spencer, J.W. Lease Lewis a/c 1 Jas. Lease   Robins W.E. A/C 1 ASP  
Stoltz Heirs Lease Lewis a/c 1 James ASP Lease   Robins-Leighty Unit Lease  
Strain A J ET Lewis, Jas. A/C 2 Lease   Ross Hrs. Wm. Lease   Strain Comm Lease
Lewis-Gillespie Unit Lease   Rowe Lease   Strain Fenton Lease Loehr, Harold
Lease   Rush, C. M. Lease   Strain Hayworth H-2 Lease Mackey West Unit Lease  
Ryan a/c 1 & 2 G. L. Lease   Strain-Paddock H-4 Lease Mackey West Unit/Haley
Lease   Ryan a/c 3 G. L. Lease   Stuck, Tom Lease Madding J. D. Lease   Saint
Matthew Church Lease   Sutton Unit A Lease Marts Community Lease   Saltzman
Lease   Sutton Unit Lease Marts Lease   Schneider, Phillip Lease   Swail John
Lease Marts-Bosstick Lease   Schultz Comm. Lease   Swarm Jeremiah Lease
Marts-Richey Lease   Schultz, Irene & Kate Lease   Thompson State Lease
Marts-Sluder #1-20 Lease   Schutz, Eugene Lease   Thorn Heirs Lease McFadden,
Paul Lease   Schwarm A. E. et al Lease   Thorn, C. Lease



--------------------------------------------------------------------------------

Thorn, HD Lease     Umfleet Wm. Lease     Umfleet-McGrayel Lease     Vanderhoof,
Dee Lease     Vandermark A. Lease     Vandermark L. A. Lease     Vandermark
Heirs Lease     Vandermark, Earl Lease     Verwayne #2 Lease     Vollmer, A.
Lease     Vollmer, Eddie Lease     Wade-Spencer Lease     Walker, Elmo 1B Lease
    Waltersburg/Rapture South Lease     West Kenner Unit Lease     Westall a/c 1
W. Lease     Westall, A. Lease     Wheaton, T. Lease     Willey E. Lease    
Williams C. T. Lease     Williams R. S. Lease     Wilson Josephine Lease    
Wilson, Ethel Lease     Wolfe, Irvin Lease     Wood Mary A. Lease     Wright
Minnie Lease    